Citation Nr: 1324701	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  11-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1952 to July 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the case was remanded for additional development.   

In June 2013, photographs (apparently shown on the internet and printed by the Veteran) were forwarded to the Board from AMC (without their review).

Please note that the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The March 2013 examination is inadequate for rating purposes.  Regarding the diagnosis of dysthymia, the opinion as to a nexus between such disability and service is somewhat conclusory.  It states the dysthymia is related to daily concerns, but does not directly address whether or not those concerns include concerns about his service connected disabilities.  Furthermore, while the examiner indicated that the claims file was reviewed, her recounting of the Veteran's mental health history reflects a less than complete familiarity with the factual evidence in the record.  Specifically, in July 2013 argument, the Veteran's representative cites to notations in November 1952 and October 1954 STRs, which the representative asserts suggest panic attacks and show a diagnosis of hysterical reaction, respectively.  A review of the record found that in November 1952, medical personnel noted nervousness (independently or associated with syncope attacks), and recommended referral for neuropsychiatric (NP) evaluation; and an October 1954 STR notes hysterical reaction.  The examiner did not note (or comment on the significance of) either event, and did not address whether the current dysthymia might be related to those events.  

The Board also notes the Veteran's stressor events have not been corroborated.  The VA examiner refers to potential stressors of: fear of hostile activity; searching for landmines in Korea; witnessing a serviceman blown up by a mine; and witnessing a serviceman falling from a truck.  These stressors are not verified.  [The photographs from the Veteran forwarded to the Board (in June 2013), purportedly of him clearing land mines, are dated prior to his entry into service.]

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the claims file copies of complete updated records of any VA treatment the Veteran has received for a psychiatric disability (i.e. any records generated since May 2013).
  
2.  The RO should arrange for verification of the Veteran's alleged stressor events in service capable of such (in particular witnessing a serviceman blown up by a land mine), and should also (following any development deemed indicated) make factual findings regarding whether the Veteran's duties in service included mine clearing, or placed him a position of fear of hostile action.

3.  When the development sought above is completed, the RO should arrange for a psychiatric examination of the Veteran (preferably by a psychologist or psychiatrist, and specifically not the March 2013 examiner) to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must be advised of what, if any, stressors are corroborated and whether or not the Veteran served in an area of hostilities.  The examiner must specifically note the November 1952 and 
October 1954 STRs cited by the Veteran's representative.  Based on examination, interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following: 

(a)  Please identify (by psychiatric diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD under DSM IV criteria based either as a corroborated stressor event or on a fear of hostile military activity?  If PTSD is not diagnosed, please identify the symptoms/criteria for such diagnosis found lacking.

(b)  For each diagnosed psychiatric disability entity, diagnosed other than PTSD, please identify the most likely etiology, specifically,

(i)  Is the disability at least as likely as not (a 50 percent or better probability) directly related to the Veteran's service and psychiatric complaints noted therein.

(ii)  Was the disability at least as likely as not (a 50 percent or better probability) caused or aggravated by the Veteran's service connected disabilities.

The examiner must explain the rationale for all opinions.  

4.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the appellant and his representative an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

